Patricia Breckenridge, Chief Justice,
dissenting.
I respectfully dissent. Even if the majority opinion is correct that the circuit court had the authority to place additional special conditions on Christine Delfs probation without such action constituting a rejection of the plea agreement, the fact remains she pleaded guilty due to the mistaken belief that her plea agreement could not be altered and that, if it was, she would be permitted to withdraw her guilty plea.
“If a defendant is misled or induced to enter a plea of guilty by fraud, mistake, misapprehension, coercion, duress or fear, then the defendant should be permitted to withdraw the plea.” Dobbins v. State, 187 S.W.3d 865, 867 (Mo. banc 2006); see also Roberts v. State, 276 S.W.3d 833, 836 (Mo. banc 2009); State v. Taylor, 929 S.W.2d 209, 215 (Mo. banc 1996); State v. Nunley, 923 S.W.2d 911, 920 (Mo. banc 1996). “Mistaken beliefs about sentencing affect a defendant’s ability to knowingly enter a guilty plea if the mistake is reasonable and the mistake is based upon a positive representation upon which the movant is entitled to rely.” Dobbins, 187 S.W.3d.at 866.
Here, Ms. Delf entered into a plea agreement under which she would plead guilty to one count of the class C felony of forgery in exchange for a sentence of seven years in the department of corrections, suspended execution of that sentence, and a term of probation of five years. The plea agreement also required Ms. Delf to pay in full restitution in the amount of $5,000 plus administrative fees prior to the expiration of probation.
At the plea hearing, the circuit court made the following representation to Ms. Delf: “[I]f I don’t grant you the probation as recommended by the State of Missouri, I would have to allow you to withdraw the plea of guilty and we would then set the case for trial[.]” The probation, as recommended by the state, was for five years and required Ms. Delf to pay $5,000 in full restitution prior to the expiration of the probation. The state made no recommendation to impose any other special conditions on Ms. Delfs probation. Ms. Delf, therefore, had a reasonable belief that, if the circuit court did not order her probation as' recommended by the state, she *214would be allowed to withdraw her guilty plea.
Furthermore, Ms. Delf entered her guilty plea upon the mistaken belief that the plea agreement was binding and could not be altered to include shock incarceration. At the sentencing hearing, Ms. Delf s counsel repeatedly explained that, although it was common practice in that circuit to have open plea bargains that were not binding on the circuit court, “there was nothing left open in the plea agreement” entered into by Ms. Delf; otherwise, there would not have been a plea agreement, In response to the circuit court’s statement that it was going to impose additional conditions of probation, and before the circuit court named those conditions, counsel further stated: “I will say that if shock time is one. of the conditions that was specifically discussed. The first question I asked [the prosecutor] when this possible plea arrangement came up was: Does that mean no,shock time?. And she confirmed it does mean no shock time.” Counsel reiterated several more times that the agreement was not open to additional conditions and that the prosecutor had assured him the agreement meant no shock time. Counsel advised the circuit court he had communicated his discussions with the prosecutor to Ms. Delf and advised her to accept the plea agreement on such grounds. It was reasonable for Ms. Delf to rely on her counsel’s positive representations about the plea agreement.4 See Rick v. State, 934 S.W.2d 601, 607 (Mo. App. 1996).
The majority opinion recognizes that defendants may bargain for special conditions of probation as part of their plea agreements; nevertheless, it faults Ms. Delf for not memorializing the promise of no shock incarceration in the plea agreement. This case, however, presents an issue of first impression—whether a circuit court has the authority to add special conditions of probation to a plea agreement entered into pursuant to Rule 24.02(d)(1)(C). Therefore, the fact the plea agreement did not expressly mention the exclusion of shock, incarceration does not render unreasonable Ms. Delf s belief that the plea agreement was binding and could not be altered to include jail time.
The majority opinion also relies on the prosecutor’s statement at oral argument that her understanding of no shock time meant Ms. Delf would not be sentenced to shock incarceration in the department of corrections pursuant to section 559.115, RSMo 2000. First, the prosecutor’s comments before this Court are immaterial to a determination of whether Ms. Delf had a reasonable expectation that she would not be serving any shock incarceration under the plea agreement. See Reed v. State, 114 S.W.3d 871, 876 (Mo. App. 2003) (“When considering whether a defendant pleaded guilty based on a mistaken belief about the sentence and plea agreement, the test is whether a reasonable basis exists in the record for such belief.”). Here, a reasonable basis exists in the record for Ms. Delf to have believed the plea agreement could not be altered to include shock incarcera*215tion and, if the circuit court did not enter the probation as recommended by the state, she would be permitted to withdraw her guilty plea.
More importantly, the state has never asserted in any argument or pleading in the circuit court or in this Court that defense counsel’s statements that the state agreed to no shock time were false or unfounded. Prior to oral argument in this Court, the state’s response to Ms. Delfs claims was only that a circuit court had authority to add additional conditions to probation. When the prosecutor was questioned at oral argument as to whether “shock probation” was intended to be a part of the plea agreement, the prosecutor responded:
I have to clarify what “shock probation” means, because it can mean a lot of different things. Shock is a really general term. It could mean shock incarceration pursuant to chapter 559.115,’ in which case the court would be executing a sentence to serve and then retaining jurisdiction to grant probation for a period of 120 days. Shock incarceration could mean a court ordered detention sanction pursuant to 559.036. In this case, chapter 559.026 specifically authorizes courts to order detention as a condition of probation.
When asked directly whether it was on the record that the state disagreed with the statements of Ms. Delfs counsel regarding no shock time, the prosecutor responded:
So, here’s the conversation that happened. We’re leaving depos. After things came out in depositions, I extended the seven-year suspended execution of sentence recommendation. I don’t -have a ■ great recollection of this conversation because it was so fleeting, and Mr. Rose had asked, “Does that mean no shock”? ■ and-1 said, “Yeah, no shock.” In my -mind, at that time, my first recommendation was for seven years pursuant to 559.115. That’s what I understood shock to mean.
(Emphasis added).
While the prosecutor’s comments before this Court may have revealed her subjective beliefs as to what was meant by shock time, they also reveal her beliefs were not communicated to defense counsel. Instead, the prosecutor conceded she told defense counsel the plea bargain was that no shock time would be served by Ms; Delf. The plea agreement expressly stated’ it was binding on the parties pursuant to Rule 24.02(d)l(C),5 and, as noted, the circuit court expressly informed Ms. Delf, prior to her pleading guilty, that “if I don’t grant you the probation as recommended by the State of Missouri, I would have to allow you to withdraw the plea of guilty and we would then set the case for trial.” Therefore, the record before this Court establishes it was reasonable for Ms. Delf to believe she could not be ordered to serve shock time in jail if she pleaded guilty. This Court recently cited with approval cases in’which defendants have detrimentally relied on a circuit court’s erroneous representations during sentencing and reasoned those cases “stand for the proposition that, when the circuit court misinforms defendants about critical information upon which those defendants 'have a right to rely, defendants are entitled to a remedy.” Watson v. State, SC95665, 520 S.W.3d 423; at *15, 2017 WL 1629372 (Mo. *216banc May 2, 2017) (emphasis added); see also State v. Rowan, 165 S.W.3d 552, 555-56 (Mo. App. 2005) (remanding the case for resentencing when the sentencing court affirmatively misinformed the defendant he would have a better opportunity for parole if he was given a life sentence); Brown v. Gammon, 947 S.W.2d 437, 441 (Mo. App. 1997) (finding the defendant was entitled to an opportunity to withdraw his guilty plea because he was reasonably mistaken as to the terms of his plea agreement due to the trial court’s representations regarding his release after a 120-day incarceration).
The same is true when a defendant detrimentally relies on an attorney’s misrepresentations regarding sentencing. See Dobbins, 187 S.W.3d at 867 (finding counsel ineffective for affirmatively misrepresenting to the movant that he would be able to attack any sentence imposed after pleading guilty); State v. Rose, 440 S.W.2d 441, 445-46 (Mo. 1969) (finding a defendant should be permitted to set aside a guilty plea because he was misled by his or her own attorney and remanding for a determination if the defendant’s attorney misled him into pleading guilty); Johnson v. State, 318 S.W.3d 313, 319-20 (Mo. App. 2010) (remanding the case to give the movant an opportunity to withdraw his guilty plea because his plea counsel and the motion court misinformed him about his eligibility for bond time credit); Coker v. State, 995 S.W.2d 7, 10 (Mo. App. 1999) (vacating the movant’s sentence and remanding for further proceedings where the movant pleaded guilty based on misrepresentations made by plea counsel and the sentencing court about his sentences running concurrently).
Plea bargaining is an essential and necessary component of Missouri’s criminal justice system as the system lacks the judicial capacity to try all criminal cases that come before it. In carrying out this necessary component of the criminal justice system and to comport with the due process clause, Missouri courts must ensure a defendant’s guilty plea be knowingly and voluntarily given. State v. Shafer, 969 S.W.2d 719, 731 (Mo. banc 1998). This Court further requires plea proceedings to be fair and open and “meet reasonable expectations of both the prosecution and the defendant.” Roberts, 276 S.W.3d at 836.
It is clear from the record that the circuit court believed the plea agreement was too lenient and that Ms. Delf should have been subjected to a harsher punishment. The circuit court stated, but for the plea bargain, it would have sentenced Ms. Delf to seven years in the department of corrections rather than a suspended execution of sentence. The circuit court then stated it decided not to reject the plea bargain, expressing concern that the state might have difficulty with the case because Ms. Delfs victim was elderly, so it was accepting the plea bargain and sentencing her to 120 days shock incarceration in the county jail. The circuit court further stated it would have sentenced her to 120 days shock incarceration in the department of corrections but that would entitle Ms. Delf to withdraw her guilty plea so it was imposing the shock incarceration in the county jail with the intention of precluding Ms. Delf from withdrawing her plea.
The circuit court was fully within its rights to believe the plea bargain was too lenient in view of the nature of Ms. Delfs crime and her prior commission of multiple similar crimes. Because of those beliefs, the circuit court had the discretion to reject the plea agreement outright. Instead, despite its representation that it would have to allow Ms. Delf to withdraw her plea of guilty and set her case for trial if it was not going to grant Ms. Delf “the pro*217bation as recommended by the state of Missouri,” the lack of any recommendation for special conditions of probation by the prosecutor, and defense counsel’s statements that the prosecutor and he agreed the plea agreement was not open to alterations, the circuit court announced it was ordering Ms. Delf to serve 120 days in the county jail and prohibiting her from working in the home health industry, which was her current full-time employment. This Court should not approve of a prosecutor and a circuit court making ambiguous or misleading statements about the effects of a plea bargain and guilty plea to induce a defendant to plead guilty and then surprising the defendant with onerous and unknown conditions of probation, such as 120 days shock incarceration in the county jail and a prohibition on the defendant’s employment.
Finally, the majority opinion states Ms. Delf is not without remedy because she can reject the terms of her probation, accept the seven-year sentence in the department of corrections for her crime, and then file a Rule 24.035 motion for post-conviction relief challenging the voluntariness of her guilty plea. Even if Ms. Delf would be able to successfully establish her plea was involuntary in post-conviction relief proceedings, she could not file a post-conviction motion until she was delivered to the department of corrections. See Rule 24.035(a) (providing that “[a] person convicted of a felony on a plea of guilty and delivered to the custody of the department of corrections” may seek post-conviction relief under Rule 24.035). Once filed, her post-conviction relief motion would take, at minimum, months to be adjudicated and could potentially take years if an appeal were taken. During the pendency of the proceedings, Ms. Delf would remain incarcerated in the department of corrections. It follows that requiring Ms. Delf to reject the terms of her probation and enter the department of corrections to serve her seven-year sentence simply to challenge the appropriateness of the 120-day shock incarceration in the county jail would undoubtedly cause her to suffer irreparable harm. A writ of prohibition is appropriate “where a party may suffer irreparable harm if relief is not granted.” State ex rel. Strauser v. Martinez, 416 S.W.3d 798, 801 (Mo. banc 2014). Accordingly, I would make the preliminary writ of prohibition permanent and order the circuit court to permit Ms. Delf to withdraw her guilty plea and proceed to trial.

. Near .the end of the plea hearing, the circuit court found Ms. Delf’s plea was “freely and voluntarily entered, with a full understanding of the nature of the charge, the range of punishment for the offense, and the consequences of her plea.’’ At Ms, Delf's sentencing hearing, the circuit court noted this finding and stated it was again finding that Ms. Delf’s "plea of guilty was freely and voluntarily entered, that [she] understood the charge, the range of punishment, and the consequences of entering that plea of guilty.” These findings, however, were made prior to any opportunity for Ms. Delf’s counsel to present argument or object to the voluntariness of her plea based on the circuit court’s imposition of additional conditions of probation.


. Rule 24.02(d)l(C) provides:
The prosecuting attorney and the attorney for the defendant or the defendant when acting pro se may engage in ’discussions with a view toward reaching an agreement that, upon the entering of a plea of guilty to a charged offense or to a lesser or related offense, the prosecuting attorney will ... [a]gree that a specific sentence is the appropriate disposition of the case[.] .